-\(\nc\q-Ot


                                               RECEIVED..
                                          COURT OF
                                                                    r

                                                     J?_ 2'6 2PIS

feV&x 113Q*, QyrLlA^a                          &iAco3ta,Cfer

     ALpX_7£2_d
                                    /TUcA '&, sets'
&/-7c t4. &, 11(974 - fl/rf-7? 2Fft-aQ



is^-mri Cufi^Cfi*\!mJ /Wa*iH^
          fa^JOsbQ
b*M {Q«*f GriA J^kd AWi (*,%D(S, UJoulJL^eu^^ $L
                         AteS^>                                Ui)M


                                         a^^^jJI^gP
                                     b>K&L£££k*J^


                                   I^OUjKsl
                                                                                          -"1



                                                                    I • •!•'•> I'1'   •
QsuJ^L